DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020, May 3, 2021, and October 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “to by” on lines 4-5 appears to be unclear and confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites "the other end" (line 3)  associated with the rod shape.  The plural inclusion of "the other end" could lead to confusion as to whether subsequent recitations of "the other end" are one and the same.  Differentiation of the elements (e.g., a "first end", a "second end", etc.) would further enhance the clarity of the claim.
Claim 4 recites the limitation "the second portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the substrate" in lines 2-6 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/052632.
As to claim 1, WO2016/052632 discloses a substrate holding device (20), as illustrated in Figures 1-20, comprising a suctioning member (46) (air introduction tube 46 is connected to the center. Like the known Bernoulli chuck, the air introduction pipe 46 communicates from the upper side to the lower side – see page 10 of  WO2016/052632 - Google Patents English Translation)  capable of suctioning and holding a front surface or a back surface of a substrate (10), a position determiner (contact pins 31-36) capable of pushing the substrate in contact with a side surface of the substrate (see Figures 10-12), and positioning the suctioned substrate, and a driver (moving mechanism 41-44) that enables the position determiner to come in contact with the side surface of the substrate (see Figures 10-12), wherein the driver brings the position determiner into contact with the side surface of the substrate, and the position determiner thereby positions the substrate.
With claim 7, the suctioning member is Bernoulli suctioning member (air introduction tube 46 is connected to the center. Like the known Bernoulli chuck, the air introduction pipe 46 communicates from the upper side to the lower side – see page 10 of  WO2016/052632 - Google Patents English Translation)  that jets a gas to the front surface or the back surface of the substrate and thereby suctions the front surface or the back surface of the substrate that receives the jetted gas.
With claim 8, the substrate is rectangular.
With claim 11,  an electroplating apparatus (plating apparatus – see page 18 WO2016/052632 - Google Patents English Translation) comprising a transporter (1) that transfers the substrate (sample transfer system 1 for transferring substrate - see  page 18 of WO2016/052632 - Google Patents English Translation), a substrate attaching/detaching device (21) that attaches and detaches the substrate to and from a substrate holder (3) to hold the substrate, and an electroplating treatment module (sputtering apparatus) that receives the substrate holder holding the substrate in the substrate attaching/detaching device, to subject the substrate to an electroplating treatment  (in-process solar cell substrate 101 is mounted on a sputtering apparatus (not shown) directly or in combination with another transport device. In the sputtering apparatus, as shown in FIG. 17B, transparent electrode layers 113 and 117 are formed on the front and back surfaces of the in-process solar cell substrate 101 – see page 19 of  WO2016/052632 - Google Patents English Translation), wherein the transporter includes the substrate holding device according to claim 1 and transfers the substrate to the substrate attaching/detaching device or from the substrate attaching/detaching device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  WO2016/052632 in view of  Sorabji et al (US 9,390,950).
WO2016/052632 discloses the claimed invention except for a position sensor to detect a position of the substrate.  Sorabji et al teaches an apparatus comprising a position sensor system (220) for sensing the position of a substrate relative to a second substrate support (see col. 10, lines 15-42).  The position sensor system has an electronic controller (235) in communication with a detector (231) of the sensor system and can generate a plurality of measurements from reflections detected by the detector (231)  (see col. 10, lines 29-42).
To provide the device of  WO2016/052632 with a position sensor system would have been obvious to one of ordinary skill in the art, in view of the teachings of Sorabji et al, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the position sensor system used in Sorabji et al would allow the device of  WO2016/052632 to detect and measure a position of the substrate and allow adjustment of the position determiner  to be in contact with the side surface of the substrate. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/052632.
WO2016/052632 discloses the holdable substrate has a quadrangular shape with a contact portion when the position determiner comes in contact with the substrate is present on a side of the quadrangular shape.  The contact portion is present within a length from a vertex of the quadrangular shape to the side on which the contact portion is present.  However, WO2016/052632  does not specify the  contact portion to be within 1/4 of a length from a vertex of the quadrangular shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the  contact portion to be within 1/4 of a length from a vertex of the quadrangular shape, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05.I.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/052632 in view of  Rublee et al (US 9,457,477).
WO2016/052632 discloses a substrate holding device (20), as illustrated in Figures 1-20, comprising a suctioning member (46) (air introduction tube 46 is connected to the center. Like the known Bernoulli chuck, the air introduction pipe 46 communicates from the upper side to the lower side – see page 10 of  WO2016/052632 - Google Patents English Translation)  capable of suctioning and holding a front surface or a back surface of a substrate (10), a position determiner (contact pins 31-36) capable of pushing the substrate in contact with a side surface of the substrate (see Figures 10-12), and positioning the suctioned substrate, and a driver (moving mechanism 41-44) that enables the position determiner to come in contact with the side surface of the substrate (see Figures 10-12), wherein the driver brings the position determiner into contact with the side surface of the substrate, and the position determiner thereby positions the substrate.
However, WO2016/052632 doesn’t show a storage medium to use with a computer to execute a control method of the substrate holding device.
Rublee et al teach a  suction gripper (300) that can be controlled  by applying  pillow (302) against an object (320)  as suction cups (306) can be pressed against the object (320).   The method to accomplish the actions of the suction gripper (300) and suction cups (306) can be executed by a program code with a processor on a computer readable medium (see col. 21, lines 10-42).  
To provide the device of WO2016/052632  with a computer readable medium would have been obvious to one of ordinary skill in the art, in view of the teachings of Rublee et al, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the computer readable medium used in Rublee et al would allow the substrate holding device of  WO2016/052632 to store a program code with instructions to be executed by a processor for implementing the control method of the substrate holding device  suctioning and holding a front surface or a back surface of a substrate.
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koelmel, Park, Aderhold, Sundar, and Blomiley are cited as being relevant art, because each prior art shows a substrate holding device comprising a suction member, a position determiner, and a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651